NO. 12-14-00307-CV

                                 IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

MARY BROWN HOGG,                                            §   APPEAL FROM THE 7TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

BUILDERS CAPITAL, LTD.,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on September 25,
2014. Appellant timely filed a notice of appeal, which failed to contain the information required by
Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing service on
all parties to the trial court's judgment.
         On October 27, 2014, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and 25.1(e). She
was further notified that unless she filed an amended notice of appeal on or before November 26,
2014, the appeal would be referred to the court for dismissal. See TEX. R. APP. P. 42.3(c). The
deadline for filing an amended notice of appeal has passed, and Appellant has not corrected her
defective notice of appeal. Accordingly, we dismiss the appeal for failure to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12–04–00004–CV,
2004 WL 252785, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied) (mem. op.); Feist v. Hubert,
No. 12–03–00442–CV, 2004 WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied)
(mem. op).
Opinion delivered December 10, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         DECEMBER 10, 2014


                                          NO. 12-14-00307-CV


                                      MARY BROWN HOGG,
                                           Appellant
                                              V.
                                    BUILDERS CAPITAL, LTD.,
                                           Appellee


                                  Appeal from the 7th District Court
                          of Smith County, Texas (Tr.Ct.No. 11-3112-A)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.